DENNY CHIN, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s holding that the search warrant issued in this case was not supported by probable cause. I dissent, however, from the majority’s conclusion that the evidence should not have been suppressed because the lead agent acted in good faith reliance on a search warrant issued by a magistrate. See United States v. Leon, 468 U.S. 897, 922, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984). In my view, the district court did not err in finding that the agent engaged in grossly negligent conduct, as, indeed, the evidence showed that the agent submitted a false and misleading affidavit to obtain the warrant, in conscious disregard of the truth and with heedless indifference to the defendant’s Fourth Amendment rights. I would affirm the district court’s decision not to apply the good faith exception.
I
The exclusionary rule serves to deter “deliberate, reckless, or grossly negligent conduct.” Herring v. United States, 555 U.S. 135, 144, 129 S.Ct. 695, 172 L.Ed.2d 496 (2009); accord Davis v. United States, -U.S.-, 131 S.Ct. 2419, 2426-27, 180 L.Ed.2d 285 (2011). Hence, improperly seized evidence will not be excluded if it was obtained in “objectively reasonable reliance on a subsequently invalidated search warrant.” Leon, 468 U.S. at 922, 104 S.Ct. 3405. In such circumstances, “[pjenalizing the officer for the magistrate’s error, rather than his own, cannot logically contribute to the deterrence of Fourth Amendment violations.” Id. at 921, 104 S.Ct. 3405.
The shield of good-faith immunity is lost, however, when an officer “knows, or has reason to know, that he has materially misled a magistrate on the basis for a finding of probable cause.” Golino v. City of New Haven, 950 F.2d 864, 871 (2d Cir. 1991), cert. denied, 505 U.S. 1221, 112 S.Ct. 3032, 120 L.Ed.2d 902 (1992); see also United States v. Clark, 638 F.3d 89, 100 (2d Cir.2011) (good faith exception will not shield officer relying on duly issued warrant where, inter alia, “the issuing magistrate has been knowingly misled” (internal quotation marks omitted)). Suppression remains an appropriate remedy if the magistrate issuing the warrant was “misled by information in an affidavit that the affiant *122knew was false or would have known was false except for his reckless disregard of the truth.” Leon, 468 U.S. at 923, 104 S.Ct. 3405. “When the police exhibit ‘deliberate,’ ‘reckless,’ or ‘grossly negligent’ disregard for Fourth Amendment rights, the deterrent value of exclusion is strong and tends to outweigh the resulting costs.” Davis, 131 S.Ct. at 2427.
“The burden is on the government to demonstrate the objective reasonableness of the officers’ good faith reliance” on a subsequently invalidated warrant. United States v. George, 975 F.2d 72, 77 (2d Cir. 1992).
II
As the majority finds, the warrant here was not supported by probable cause, and it was issued based on an affidavit that contained a number of material misstatements and omissions.
Agent Ouzer’s affidavit made the following representations:
• web access logs showed “more than one incidence of access of thumbnail images by the user” of the computer;
• the user “accessed” 76 images, “the majority of which were images of child pornography”;
• the logs showed that the user “successfully viewed suspect child pornography images”;
• “the frequency of successful (GET) requests for the suspect images” showed that “the user intended to view the content”;
• the person residing at the subject premises, that is, defendant James Raymonda, exhibited the “common characteristics ... of someone involved in the distribution, receipt, and possession of child pornography”;
• “individuals who have a sexual interest in children or images of children” often maintain their pornographic collections “for several years”; and
• computer files “can be recovered months or even years after they have been downloaded onto a hard drive, deleted, or viewed via the internet.”
In essence, then, Agent Ouzer attempted to paint a picture of Raymonda as a collector of child pornography who accessed 76 images on a website containing child pornography, by making “frequen[t] ... successful (GET) requests for the suspect images.” Indeed, at the suppression hearing, Ouzer testified that the logs showed that Raymonda clicked on 76 thumbnail images, and this clearly was the impression he tried to convey in his affidavit. In addition, the affidavit suggested that the images of child pornography Raymonda accessed were likely still on his computer, even though nine months had passed.
In fact, the circumstances were very different. The computer access logs— which Agent Ouzer had reviewed but did not attach to his affidavit — showed only 17 seconds of activity. As Agent Ouzer knew or should have known, it would have been impossible for the user to click on 76 images or to even view all 76 images in 17 seconds and, indeed, it would have taken some time merely for the images to load. Moreover, all of the 76 thumbnails could have been generated by a single click, and no individual full-sized images were actually accessed. The logs simply indicated that the thumbnails were displayed on a webpage, and any files reflected in the logs would have been copied only to the computer’s internet cache, a temporary holding area where the files would have remained for only two days to a month. In fact, the search yielded no evidence of the thumbnail photos in question.
*123Indeed, following an evidentiary hearing at which Agent Ouzer and the defense’s forensic investigator testified, the magistrate judge concluded that the warrant application was riddled with misleading information:
Contrary to the assertion in the search warrant application, and consistent with the credible testimony from [the forensic investigator], the IP logs do not reflect “more than one incidence of access of thumbnail images by the user.” Further, the search warrant application improperly suggests that the IP logs reflect that the user accessed 76 separate images on January 16, 2011. Such a representation is not supported by the record in this case. Finally, contrary to the boilerplate language used in the search warrant application, Ouzer acknowledged that there was no evidence in this case that the target individual in this case was involved in the distribution of child pornography.... Further, the search warrant application in this case contained misleading statements that significantly exaggerated the credible import of the information that could be deduced from the IP logs obtained by [Homeland Security].
J. App’x at 491-92 (citations omitted).
Ill
I turn to the question of Agent Ouzer’s state of mind when he made the misstatements and omissions. In my view, the government failed to demonstrate that Agent Ouzer acted in good faith. To the contrary, Agent Ouzer could not have “objectively relied” on the now-invalidated search warrant, for he was responsible for the errors that led the magistrate to find probable cause where it did not exist. Indeed, as the district court found, the agent was “grossly negligent” in including “misleading information” and “inapplicable boilerplate language” in his affidavit.
Our cases have not defined “gross negligence” in the context of the Fourth Amendment. In civil rights damages cases, we “have often equated gross negligence with recklessness, and have defined it as the kind of conduct ... where [the] defendant has reason to know of facts creating a high degree of risk of physical harm to another and deliberately acts or fails to act in conscious disregard or indifference to that risk.” Poe v. Leonard, 282 F.3d 123, 140 n. 14 (2d Cir.2002) (alterations in original) (internal quotation marks omitted); accord Bryant v. Maffucci, 923 F.2d 979, 985 (2d Cir.1991) (“Gross negligence or reckless conduct generally imports the concept of heedless indifference to consequences to another. Leading commentators define this kind of conduct as where defendant has reason to know of facts creating a high degree of risk of physical harm to another and deliberately acts or fails to act in conscious disregard or indifference to that risk.” (citing Restatement (Second) of Torts § 500 cmt. a (1965); W.L. Prosser, Latu of Torts § 34, at 187 (4th ed.1971))). In the context of the good faith exception to the exclusionary rule, the inquiry is thus whether the law enforcement officer, with reason to know that a search warrant will issue, executes an affidavit in conscious disregard of the truth and with heedless indifference to the subject’s Fourth Amendment rights.
In my view, Agent Ouzer executed his affidavit in conscious disregard of the truth and with heedless indifference to Raymonda’s Fourth Amendment rights for the following reasons:
First, no reasonable basis existed for Agent Ouzer to suggest that Raymonda was a collector of child pornography. There was nothing in the logs to show that *124Raymonda clicked on each thumbnail or that he even viewed all the thumbnail images. The logs only showed that Raymonda had opened the coollib.org webpage, whether purposely or inadvertently, some nine months earlier, and that he may have viewed — without clicking on — the thumbnail sketches and that there was activity for a period of no more than 17 seconds. Without, any evidence that Raymonda was a collector of child pornography, it was inappropriate — and heedlessly indifferent — for Agent Ouzer to rely on boilerplate language regarding the proclivities of collectors. See United States v. Falso, 544 F.3d 110, 124 (2d Cir.2008) (Fourth Amendment requires that government gather “evidence particularized to the target of the search before the warrant application is made” (internal quotation marks omitted) (emphasis added)); see also United States v. Coreas, 419 F.3d 151, 158 (2d Cir.2005).
Second, even assuming Agent Ouzer did not intend to mislead the magistrate, he acted purposely and without regard for the truth to allay any concerns that the nine-month old evidence was stale. Indeed, he significantly exaggerated the facts to give the misleading impression that Raymonda was a hoarder of child pornography who was likely still, despite the passage of time, to have the illicit images on his computer. Even assuming Agent Ouzer’s involvement in Coon was not a basis for undermining his good faith in this case, he knew that staleness was a concern — his solution was to exaggerate and mislead. This was, in my opinion, a “grossly negligent disregard for [Raymonda’s] Fourth Amendment rights.”1 United States v. Stokes, 733 F.3d 438, 443 (2d Cir.2013) (internal quotation marks omitted).
Third, Agent Ouzer omitted critical facts from the affidavit — that the logs revealed that “the images were downloaded over a 17-second period into the internet cache of the user’s computer, and that all 76 of the get commands could have been generated by one click on the webpage at issue.” JA at 483-84. “[R]ecklessness may be inferred when omitted information was clearly critical to assessing the legality of a search.” United States v. Reilly, 76 F.3d 1271, 1280 (2d Cir.1996), aff'd on reh’g, 91 F.3d 331 (2d Cir.1996) (per curiam) (internal quotation marks omitted); see also Rivera v. United States, 928 F.2d 592, 604 (2d Cir.1991).
Fourth, while the majority notes that a “conscientious investigator” might have analyzed the logs to determine that the download period was only 17 seconds, Maj. Op. at 119-20, in my view, Agent Ouzer should have done precisely that here. A reasonable investigator with experience in the investigation of online child pornography would have appreciated the relevancy of the connection time, conscientiously analyzed the logs to determine the length of the connection time, and appreciated the importance of the 17-second period. See Leon, 468 U.S. at 922 n. 23, 104 S.Ct. 3405 *125(test of objective good faith is “whether a reasonably well trained officer would have known that the search was illegal despite the magistrate’s authorization”). Nor was this simply the failure to exercise diligence. Agent Ouzer knew that his affidavit would have serious consequences — that a magistrate would rely on it to determine whether a basis existed for allowing law enforcement to invade someone’s home and seize his property. See Groh v. Ramirez, 540 U.S. 551, 564, 124 S.Ct. 1284, 157 L.Ed.2d 1068 (2004) (“Moreover, because petitioner himself prepared the invalid warrant, he may not argue that he reasonably relied on the Magistrate’s assurance that the warrant contained an adequate description of the things to be seized and was therefore valid.”); see also Falso, 544 F.3d at 136 (Jacobs, C.J., dissenting) (“Normally, the judge’s imprimatur assures the executing officer that there is probable cause. But where, as here, the executing officer is the same officer who misled the judge, the good-faith exception to the exclusionary rule cannot apply.”); United States v. Camou, 773 F.3d 932, 945 n. 3 (9th Cir.2014) (“In fact, because ‘objectively reasonable’ and ‘negligent’ are' mutually exclusive, the only way to reconcile the ‘objectively reasonable reliance’ rule established in Leon with Herring is to conclude that the officer who executed the unconstitutional search or seizure cannot have been the negligent actor.”).
Although scant law exists in the Fourth Amendment context, most appellate courts treat gross negligence determinations as factual questions subject to clear error review. See, e.g., United States v. Ford Motor Co., 463 F.3d 1286, 1292 (Fed.Cir. 2006) (stating that “a determination of gross negligence involves a determination of intent [and] is an issue of fact” renewable under the clear error standard); Johansen v. Combustion Eng’g, Inc., 170 F.3d 1320, 1334 n. 29 (11th Cir.1999) (noting that “a finding of negligence or gross negligence ... has traditionally been deemed to be a finding of fact reviewed for clear error”); Churchill v. F/V Fjord, 892 F.2d 763, 772 (9th Cir.1988) (same). Relatedly, whether an agent acts with “reckless disregard for the truth” is “a factual question of intent, and we therefore review the court’s decision for clear error.” United States v. Trzaska, 111 F.3d 1019, 1028 (2d Cir.1997); see also Twin Peaks Prods., Inc. v. Publ’ns Int’l, Ltd., 996 F.2d 1366, 1382 (2d Cir.1993) (reviewing the district court’s “determination of willfulness for clear error, with particular deference to determinations regarding witness credibility” (citations omitted)).
Whether Agent Ouzer acted with gross negligence or reckless disregard for the truth is, in my view, a factual question subject to clear error review. Further, because the district court’s findings were premised on credibility determinations, “we grant particularly strong deference to those findings.” United States v. Mendez, 315 F.3d 132, 135 (2d Cir.2002). Accordingly, I do not think the district court’s conclusion that Agent Ouzer acted with gross negligence was clear error.
Finally, I note that the deterrence value of suppression here would be strong. See Davis, 131 S.Ct. at 2427. This was not simple or isolated negligence. Rather, it was a stretching of the truth, a gross exaggeration of the facts, and a failure to conscientiously and diligently investigate, in heedless disregard of Fourth Amendment rights.
For the reasons set forth above, I would not disturb the district court’s conclusions that the agent’s gross negligence precludes application of the good faith exception. I therefore respectfully dissent from the majority’s application of the good faith excep*126tion, and I would instead affirm the judgment of the district court.

. I also take issue with the majority’s suggestion that an "isolated boilerplate remark” could not have misled the magistrate judge into finding probable cause. Maj. Op. 119-20. Probable cause determinations are not decided by isolating certain facts and reviewing them independently. Instead, a magistrate considers the totality of the circumstances. Illinois v. Gates, 462 U.S. 213, 233, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). This approach "permits a balanced assessment of the relative weights of all the various indicia of reliability (and unreliability)” without "being focused on isolated issues that cannot sensibly be divorced from the other facts presented to the magistrate.” Id. at 234-35, 103 S.Ct. 2317. Agent Ouzer’s boilerplate statements about the proclivities of child pornography collectors was an important part of the mix — a set of misleading statements and omissions that induced the magistrate judge to find probable cause where there was none.